DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This Final action is in response to applicant’s amendments filed on 21 January 2021.  Claims 1-9 are pending and have been considered as follows.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed on 21 January 2021 with respect to claims 1, 4 and 7 as being unpatentable under 35 USC 102 over Kato et al and claims 2-3, 5-6 and 8-9 as being unpatentable under 35 USC 103 over Kato et al in view of Nishino have been fully considered are not persuasive . 

Specifically, Applicant argues:
Applicant respectfully submits that the amended independent claim 1 is patentable over Kato at least because it recites, inter alia, "...the server device is configured to 
acquire current position information of a vehicle; and 
search for a route where a user moves from a departure place passing through the current position of the vehicle to a destination based on the current position information of the vehicle,

Amended independent claim 4 is directed to a method of processing information and has similar claim limitations as the amended independent claim 1. Amended independent claim 7 is directed to a non-transitory computer-readable recording medium and has similar claim limitations as the amended independent claim 1. 
Kato merely teaches searching for a recommended route in consideration of transfer with switching between a plurality of transfer means such as walking, private car, taxi, rental car, railroad, bus, ship, and airplane from a departure location to a destination location based on cost. 
Throughout the disclosure of Kato, there are no teachings nor suggestions about searching for a route where a user moves from a departure place passing through the current position of the vehicle to a destination based on the current position information of the vehicle as recited in the amended independent claims 1, 4, and 7. 
Thus, lacking any teaching and/or suggestion of each and every limitation of the amended independent claims 1, 4, and 7, it is respectfully submitted that Kato fails to anticipate the same. It is respectfully submitted that "[a]nticipation requires a showing that each limitation of a claim is found in a single reference." Atofina v. Great Lakes Chem. Corp., 441 F.3d 991, 999 (Fed. Cir. 2006).

The examiner answer

	The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant argues that Kato do not explicitly or inherently teach searching for a route where a user moves from a departure place passing through the current position of the vehicle to a destination based on the current position information of the vehicle. The Examiner respectfully disagrees. Specifically at paragraphs [0017], [0031-0032], and [0052], Kato et al teaches searching for a route (departure location-destination location) in which a switching between transfer means may be required. Furthermore, Kato et al teaches when the second transfer mean is a private car a switching condition prescribes that switching can be made at the position of the private vehicle. Moreover, Kato et al explicitly teaches that the transfer means are not the departure location or destination location, the transfer means (e.g. bus, private As such, under the broadest reasonable interpretation, Kato et al teaches searching for a route where a user moves from a departure place passing through the current position of the vehicle to a destination based on the current position information of the vehicle

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under U.S.C. 102(a)(1) as being anticipated by Kato et al. (US20170254655).
Kato et al teaches an information processing device comprising (see abstract) a server device (see at least [0017], [0021], [0039], and [0069]), and the server device is configured to acquire current position information of a vehicle (see at least [0026], [0032], [0041], and [0053]); and search for a route where a user moves from a departure place passing through the current position of the vehicle to a destination based on the current position information of the vehicle (see at least [0006-0007], [0017], [0021], [0031-0032], [0053], [0063], and [0081], Kato et al. teaches searching for a route that includes the use of multiple transfer means. One example is the use of walking transfer mean to a private parked vehicle location and then to a destination. As such under the broadest reasonable interpretation, Kato et al. teaches the abovementioned limitation.), wherein the current position of the vehicle is between the departure place and the destination (see at least [0006-0007], [0017], [0021], [0031-0032], [0053], [0063], and [0081], Kato et al. teaches that the private vehicle may be the second mean of transfer in which, that is between a start location and a final destination, as such, under the broadest reasonable interpretation, Kato et al. teaches the abovementioned limitation.

Regarding claims 4 and 7 please see the rejection above with respect to claim 1 which is commensurate in scope with claim 4 and 7, with claim 1 being drawn to an information processing device, claim 4 being drawn to a corresponding method and claim 7 being drawn to a corresponding Non-transitory computer-readable recording medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US20170254655) in view of Nishino (Pub No. US20150142307).
As regards claim 2, Kato et al. teaches wherein: the server device further searches for a route extending from the departure place to the destination without passing through the current position of the vehicle see at least (see at least [0006-0007], [0017], [0021], [0031-0032], [0053], [0063], and [0081], Kato et al. teaches that a searched route that may include other transfer means than a private vehicle may be performed, in such case the route does not pass through the current position of the vehicle.). However, Kato et al. do not specifically teach outputting a Nishino teaches outputting a plurality of searched routes (see at least [0058]). 
Kato et al. and Nishino are analogous because they are from the same field of endeavor or at least from a similar problem solving area i.e. navigation assistance and information processing. It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Kato et al. to incorporate the teachings of Nishino of outputting a plurality of searched routes. It would be for the user’s convenience to not limit the search of a route by dependency on a waypoint (current position of a vehicle) and to rather output a route or multiple routes that a user may select or trail to reach the desired destination.
As regards claim 3, Kato et al. do not specifically teach wherein the server device searches for a route again when the current position of the vehicle is changed. Nishino teaches wherein the server device searches for a route again when the current position of the vehicle is changed (see at least [0038] and [0050]: Nishino teaches a re-search from point A to B may be performed due to position changes of a user traveling on a route. Broadly interpreted, change in vehicle position may be any point (position) causing a research of the route, and as such reads on the teachings of the abovementioned limitation). 
Kato et al. and Nishino are analogous because they are from the same field of endeavor or at least from a similar problem solving area i.e. navigation assistance and information processing. It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Kato et al. to incorporate the teachings of Nishino wherein the server device searches for a route 
Regarding claims 5-6, and 8-9 please see the rejection above with respect to claims 5-6 and 8-9 which are commensurate in scope with claims 2-3, with claims 2-3 being drawn to an information processing device, claims 5-6 being drawn to a corresponding method, and claims 8-9 being drawn to a corresponding Non-transitory computer-readable recording medium.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667